DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Polzin (U.S. Patent No. 6,527,076 B1) in view of Tuhro (U.S. Patent Application Publication No. 2020/0189544 A1).

    PNG
    media_image1.png
    705
    527
    media_image1.png
    Greyscale

Polzin (US 6,527,076 B1) Figure 2
Regarding claim 1, Polzin discloses:
A driving support system installed on a vehicle and comprising: a sensor configured to detect a vehicle state being a state of the vehicle (wheel speed sensors 101 and tilt sensor 103, see at least col. 3 lines 27 and 39)
a braking device configured to generate a braking force (“Actuator mechanism 105 is able to act upon the brakes of the motor vehicle” see at least col. 3 lines 50-51); and 
a control device configured to control the braking device, wherein the control device is further configured to (control unit 104, see at least col. 3 lines 43-79): 
determine, based on the vehicle state, whether or not a first condition suggesting roll back of the vehicle is satisfied (in steps 201-204, it is determined whether the vehicle is on a gradient and is traveling backward unintendedly, see at least col. 3 line 61 – col. 4 line 23 and Fig. 2); 
determine, based on the vehicle state, whether or not a second condition more strongly suggesting the roll back of the vehicle than the first condition is satisfied after the first condition is satisfied (in step 210, it is determined whether the vehicle’s speed is higher or equal to the assigned limit speed in order to carry out an intervention braking in step 211, see at least col. 4 lines 37-43 and Fig. 2); 
when the second condition is satisfied after the first condition is satisfied, execute roll back suppression control that controls the braking device to generate the braking force such that the vehicle stops (braking pressure or torque is built up to stop the vehicle, see at least col. 2 lines 22-25); and 
during a period from when the first condition is satisfied to when the second condition is satisfied, execute control that decreases play in the braking device without starting the roll back suppression control (when the backward motion of the vehicle is detected, the braking pressure in a hydraulic system is built up, see at least col. 2 lines 20-32).

precharge
However, Tuhro teaches:
“The hydraulic brake system includes a pre-charge function” see at least [0007]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydraulic braking disclosed by Polzin by adding the precharge taught by Tuhro. One of ordinary skill in the art would have been motivated to make this modification in order to reduce “the time needed to generate pressure in each brake unit, and therefore reducing stopping distance” (see [0007]).
Regarding claim 2, the combination of Polzin and Tuhro teaches the elements above and Polzin further discloses:
the control device executes the precharge control such that the vehicle does not stop (the braking pressure can be built up so the motion of the vehicle is reduced, see at least col. 2 lines 20-25).
Regarding claim 3, the combination of Polzin and Tuhro teaches the elements above but Polzin does not disclose:
the control device executes the precharge control without generating the braking force.
However, Tuhro teaches:
the control device executes the precharge control without generating the braking force (the pre-charge function involves generating pressure prior to applying force to the brakes, see at least [0007]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydraulic braking disclosed by Polzin by adding the precharge taught by Tuhro. One of ordinary skill in the art would have been motivated to make this modification in order to reduce stopping distance (see [0007]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Tuhro as applied to claim 1 above and further in view of Svensson et al. (U.S. Patent Application Publication No. 2015/0360663 A1; hereinafter Svensson).
Regarding claim 4, the combination of Polzin and Tuhro teaches the elements above but does not teach:
when acceleration and deceleration of the vehicle are under control of a driver of the vehicle, the control device prohibits the precharge control, and when the acceleration and deceleration of the vehicle are not under control of the driver, the control device permits the precharge control.
However, Svensson teaches:
Precharge is built up when an automatic parking trigger is present, see at least [0068] and Fig. 3. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydraulic braking disclosed by Polzin and the precharge taught by Tuhro by adding the automatic control decision taught by Svensson. One of ordinary skill in the art would have been motivated to make this modification in order to use a . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hano et al. (U.S. Patent Application Publication No. 2003/0137192 A1) teaches detecting a vehicle condition to perform a hill hold control to stop a vehicle on an incline.
Carritte et al. (U.S. Patent Application Publication No. 2018/0354475 A1) teaches sending a precharge command to a brake when a first predetermined threshold is met.
Mori et al. (U.S. Patent Application Publication No. 2005/0206236 A1) teaches a braking system that performs pre-charge when certain permissions and conditions are met.
Agnew et al. (U.S. Patent Application Publication No. 2015/0210259 A1) teaches reducing reverse vehicle stopping distance using brake pre-charge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/H.L./Examiner, Art Unit 3662      

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662